Exhibit 99.1 News Release For Further Information Investor Relations:Derek Drysdale, (816) 854-4513, derek.drysdale@hrblock.com Media Relations:Gene King, (816) 854-4672, gene.king@hrblock.com H&R Block Reports Fiscal 2012 Second Quarter Results; Closes Sale of RSM McGladrey · Net loss from continuing operations of $0.41 per share includes net charges of $0.03 per share · Total revenues increase 8 percent to $129 million · Company announces closure of RSM McGladrey sale · Company repurchases and retires 4.3 percent of outstanding shares at $13.61 per share For Immediate Release: Dec. 1, 2011 KANSAS CITY, Mo. – H&R Block, Inc. (NYSE: HRB) today reported a GAAP net loss from continuing operations for the fiscal second quarter ended Oct. 31, 2011, of $123.0 million, or $0.41 per share, compared to a net loss of $111.4 million, or $0.36 per share in the prior year period.Results for the quarter include net after-tax charges of $8.0 million, or $0.03 per share, primarily due to the previously announced discontinuation of its ExpressTax business, as well as increased litigation costs in Tax Services.Excluding these charges, the adjusted non-GAAP net loss from continuing operations of $115.0 million was essentially flat to the adjusted loss in the prior year.Total revenues increased 8 percent to $129.2 million, due primarily to results from the company’s Australian tax operations. “As we shift to focusing our efforts ongrowing clients and market share in our core tax business, we're disposing of non-core assets, such as RSM McGladrey and ExpressTax," said Bill Cobb, H&R Block's president and CEO. “While these moves have led to one-time charges in each of the past two quarters, they've also helped clear the decks for long-term earnings growth and improved margins. As next tax season approaches, we believe we're on the right path for continued market share gains.” For the six months ended Oct. 31, 2011, H&R Block reported a net loss from continuing operations of $242.2 million, or $0.80 per share, compared with a loss of $239.3 million, or $0.77 cents per share in the prior year period.Six-month revenues increased 4.7 percent to $229.8 million. 1 Sale of RSM McGladrey On Nov. 30, 2011, H&R Block completed the sale of RSM McGladrey (“RSM”) to McGladrey & Pullen, LLP (“M&P”). H&R Block will receive total proceeds of approximately $575 million, which includes closing cash proceeds of $487 million (including $12 million of cash on RSM’s closing balance sheet), a note in the principal amount of $54 million, and approximately $34 million of cash which H&R Block expects to receive by calendar-year end.Proceeds are subject to further post-closing adjustments.M&P assumed substantially all liabilities of the RSM business, including contingent payments and lease obligations. The final terms and conditions are consistent to those previously announced on Aug. 23, 2011.Differences from the previously announced purchase price of $610 million are the result of cash of approximately $35 million transferred by RSM to H&R Block prior to closing.In addition, the sale will trigger account distributions of approximately $80 million to RSM employees who were participants in an H&R Block sponsored deferred compensation plan. "This sale is an important step toward refocusing the company on growing clients and market share in our core tax business and improving our margins,” said Mr. Cobb. "For twelve years, our friends at McGladrey have been our partners and shared in the journey with H&R Block. I'm confident that the outstanding professionals at McGladrey will prosper in the years ahead.” H&R Block acquired RSM in 1999. Today, RSM employs nearly 6,500 associates and professionals in more than 70 offices nationwide. BofA Merrill Lynch acted as financial advisor and Husch Blackwell LLP acted as legal advisor for H&R Block. Beginning in the second quarter, RSM’s results are now being reported in discontinued operations. Second Quarter Segment Results Tax Services Second quarter Tax Services revenues grew 9.1 percent to $121.0 million, primarily driven by results in the company’s international tax operations. The segment reported a pretax loss of $174.0 million, compared to a loss of $154.4 million a year ago.The higher loss was primarily due to an $8 million increase in litigation costs and previously announced charges of approximately $9 million in connection with the discontinuation of ExpressTax. Six-month segment revenues increased 4.9 percent to $212.4 million.The pretax loss for the first six months of fiscal 2012 increased to $343.4 million, compared to a loss of $329.0 million in the prior-year period, due primarily to litigation and impairment charges. Corporate Corporate includes support department costs, such as finance and legal, as well as net interest margin and other gains/losses associated with H&R Block Bank’s mortgage 2 portfolio. Corporate reported a pretax loss of $30.0 million for the second quarter ended October 31, 2011, compared to a loss of $29.2 million in the prior year.For the first six months of fiscal 2012, a pretax loss of $61.1 million was essentially flat to the prior year loss of $61.7 million. Discontinued Operations Discontinued operations includes the results of RSM and Sand Canyon Corporation (“SCC”), formerly known as Option One Mortgage Corporation.SCC ceased originating mortgage loans in December 2007 and, in April 2008, sold its servicing assets and discontinued its remaining operations. Discontinued operations reported a second quarter net loss of $18.7 million compared to net income of $2.4 million in the prior-year period.SCC recorded a $20 million pretax provision for estimated losses on contingent loan repurchase obligations during the quarter, in connection with increased third-party activity.For the first six months of fiscal 2012, the net loss in discontinued obligations increased to $74.7 million, or $0.25 per share, largely due to a first quarter impairment charge which stemmed from the sale of RSM. During the second quarter, SCC received new claims for alleged breaches of representation and warranties in the principal amount of $483 million.SCC reviewed $61 million of claims during the quarter, with incurred losses totaling $3 million.At Oct. 31, 2011, total claims of $537 million remain subject to review. “We believe SCC’s decision to increase its reserve is prudent in light of second quarter activity,” said Mr. Cobb.“SCC has been and continues to be operated as a separate legal entity from H&R Block.We believe SCC’s financial position is sufficient to satisfy all valid claims.” At quarter end, SCC had net equity of approximately $287 million, in addition to an accrual for representation and warranty liabilities of $143 million. Share Repurchases During the second quarter, H&R Block repurchased and retired 4.3 percent of its outstanding shares at a total cost of $177.5 million, or an average purchase price of $13.61 per share.At Oct. 31, 2011, 292.9 million shares were outstanding.Approximately $1.2 billion remains under the company’s existing share repurchase authorization. “I’m very pleased that we were able to take advantage of the market volatility this past quarter to repurchase more than 13 million shares.We remain fully committed to returning capital to shareholders through both dividends and share repurchase,” said Mr. Cobb. Conference Call At 4:30 p.m. Eastern, the company will host a conference call for analysts, institutional investors and shareholders. To access the call, please dial the number below approximately five to 10 minutes prior to the scheduled starting time: 3 U.S./Canada (877) 809-6980 or International (706) 634-7287 Conference ID: 26294201 The call will also be webcast in a listen-only format for the media and public. The link to the webcast can be accessed on the company's investor relations Web site at www.hrblock.com A replay of the call will be available beginning at 6:30 p.m. Eastern on Dec. 1 and continuing until Dec. 15, 2011, by dialing (855) 859-2056 (U.S./Canada) or (404) 537-3406 (International). The conference ID is 26294201.The webcast will be available for replay beginning on Dec. 2. Forward Looking Statements This announcement may contain forward-looking statements, which are any statements that are not historical facts. These forward-looking statements, as well as the Company’s guidance, are based upon the Company’s current expectations and there can be no assurance that such expectations will prove to be correct. Because forward-looking statements involve risks and uncertainties and speak only as of the date on which they are made, the Company’s actual results could differ materially from these statements. These risks and uncertainties relate to, among other things, uncertainties regarding the Company’s ability to attract and retain clients; meet its prepared returns targets; uncertainties and potential contingent liabilities arising from our former mortgage loan origination and servicing business; uncertainties in the residential mortgage market and its impact on loan loss provisions; uncertainties pertaining to the commercial debt market; competitive factors; the Company’s effective income tax rate; litigation defense expenses and costs of judgments or settlements; uncertainties regarding the level of share repurchases; and changes in market, economic, political or regulatory conditions. Information concerning these risks and uncertainties is contained in Item1A of the Company’s 2011 annual report on Form10-K and in other filings by the Company with the Securities and Exchange Commission. The Company does not undertake any duty to update any forward-looking statements, whether as a result of new information, future events, or otherwise. About H&R Block H&R Block Inc. (NYSE: HRB) has prepared more than 575 million tax returns worldwide since 1955, making it the country’s largest tax services provider. In fiscal 2011, H&R Block had annual revenues of $3.8 billion and prepared more than 24.5 million tax returns worldwide, including Canada and Australia. Tax return preparation services are provided in company-owned and franchise retail tax offices by approximately 100,000 professional tax preparers, and through H&R Block At Home™ digital products. H&R Block Bank provides affordable banking products and services.
